Order entered April 16, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-19-01397-CV

                           COREY STEELE, Appellant

                                          V.

                       UG NATIONAL, ET AL., Appellees

                On Appeal from the 68th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-19-07861

                                      ORDER

      Before the Court is appellant’s April 15, 2020 motion for extension of time

to file his brief on the merits. The motion was filed after appellant inadvertently

received a notice from the Court that his brief is past-due.

      Appellant filed a motion for review of the trial court’s order on indigency.

The motion, which will determine whether the appellate record needs to be filed

without prepayment of costs, remains pending. Accordingly, appellant’s brief is

not yet due and his motion is DENIED as premature. The Court will set a
deadline for the filing of appellant’s brief once the motion for review of the

indigency order is determined.

                                          /s/   ROBERT D. BURNS, III
                                                CHIEF JUSTICE